


Exhibit 10.6

[image1.jpg]

 

June 6, 2017

 

Jay Spenchian

1825 Fielden Drive

Lexington, KY 40502

 

 

Dear Jay,

 

We are pleased to extend an offer for you to join U.S. Cellular as the Senior
Vice President of Marketing reporting to Jay Ellison, Executive Vice President
and Chief Operating Officer.  We hope that you accept this offer and start on
July 5, 2017.  Upon acceptance, your appointment as an officer is subject to the
approval of the U.S. Cellular Board of Directors.

 

This letter contains our complete offer of employment to you.  Your starting
salary will be $525,000 annualized or $20,192 paid bi-weekly and will be subject
to all applicable withholdings.

 

We would like to offer you a lump sum payment of $100,000 payable on December
29, 2017.  This is subject to a one year clawback period from the date of
payment.  Should you leave employment with U.S. Cellular prior to December 29,
2018, the lump sum amount will be required to be paid back in full.

 

We would like to offer you a Restricted Stock Unit (RSU) award equivalent to
$200,000, which will be based on the closing stock price on the date you
commence employment at U.S. Cellular.  Your RSUs will vest 50% on the first
anniversary date of the grant and 50% on the second anniversary date of the
grant.  Foregoing is subject to approval by the LTICC, which we would expect to
obtain shortly after you accept this letter.

 

You will be eligible to participate in our annual bonus program with a bonus
target of 50%.  Your 2017 bonus payment will be guaranteed at target and based
on earnings paid during the bonus period.  See attached bonus plan for details.

 

You will be eligible to participate in the company’s Long-Term Incentive Plan
(LTIP).  Assuming the LTIP continues in its current form with the same base pay
multiples; your target Long-Term Incentive (LTI) value will be 150% of your
annual salary.  This target assumes that the company and you meet certain
performance targets.

 

U.S. Cellular provides an excellent benefits package, including group insurance,
401(k) plan participation, pension, a Supplemental Executive Retirement Program
(SERP) and flexible spending accounts.  Also, as a member of senior management,
you are eligible to participate in two separate salary and bonus deferral
programs.  Additional information regarding these programs, as well as U.S.
Cellular’s complete benefits program, will be discussed with you at the time of
hire.

 

We understand that making a move to follow your career aspirations isn’t always
easy.  To assist you with the transition, we would like to offer relocation
benefits which include up to six (6) months of temporary housing in the
Chicagoland area, reimbursement of costs to move and store your personal goods
for that period and any costs related to ending your current housing
arrangements.

 

This offer is contingent on Board appointment.  This offer is also contingent
upon you signing this letter and completing the USCC Services, LLC
Confidentiality/ Non-Solicitation/Non-Competition agreement.  It’s important
that you understand and follow all terms and conditions stated in the
confidentiality agreement, and we will be happy to review the details with you
directly.  As an associate, your employment remains at-will, meaning either you
or the company can end your employment at any time, with or without notice or
cause.  Neither this letter nor any other oral or written representations shall
serve as an employment contract.

 




 

 

 





Jay, U.S. Cellular® is a dynamic organization that is an exciting and fulfilling
place to work . We take pride in providing a rewarding career for our associates
and a commitment of satisfaction to our valued customers. We are very excited
about you moving into your new position and anticipate a mutually rewarding
working relationship.

 

Congratulations on your new role and I look forward to a successful partnership.

 

 

 

Sincerely,

 

/s/ Jay Ellison

 

Jay Ellison

Executive Vice President – Chief Operating Officer




 

 

 





The provisions of the offer of employment referenced above, have been read, are
understood, and the offer is herewith accepted.  I understand that my employment
is contingent upon the completion of other requirements of the hiring process
possibly including execution of an employment agreement, or any other
contingencies U.S. Cellular needs to include.

 

Please read the following statement carefully, and then acknowledge that you
have read and approved it by providing your signature below.   Return this
signed letter and completed USCC Services, LLC
Confidentiality/Non-Solicitation/Non-Competition Agreement to: U.S. Cellular®,
8410 West Bryn Mawr, Chicago, IL 60631.  Attention: Sara Rader, Senior Director
Total Rewards and HR Operations.

 

 

By my signature below, I certify that I have read, fully understand and accept
all terms of the foregoing statement.  Please signify your acceptance by
entering the requested information in the field below.

 

Agreed and accepted by:

/s/ Jay Spenchian

Date:

June 7, 2017

 

 

Copy:Deirdre Drake

SVP- Chief Human Resources Officer

 

Enclosures:

USCC Services, LLC Confidentiality/Non-Solicitation/Non-Competition Agreement

 




 

 

 
